           Case 1:19-vv-01732-UNJ Document 17 Filed 08/13/20 Page 1 of 2




              In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                        No. 19-1732
                                    Filed: July 8, 2020

* * * * * * * * * * * * * *                *
RICHARD PORPORA,                           *             UNPUBLISHED
                                           *
              Petitioner,                  *
                                           *
v.                                         *             Ruling on Entitlement;
                                           *             Influenza; Guillain-Barre Syndrome
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
              Respondent.                  *
                                           *
* * * * * * * * * * * * * * *
Shealene Mancuso, Esq., Muller Brazil, LLP, Washington, DC, for petitioner.
Lara Englund, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1
Roth, Special Master:

       On November 7, 2019, Richard Porpora (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program (“the Program”)2 alleging that he
received the influenza vaccination on September 25, 2017, and thereafter suffered from Guillain-
Barre Syndrome. See Pet. at 1, ECF No. 1.

        On July 7, 2020, respondent filed a report pursuant to Vaccine Rule 4(c) stating that


1
  Although this Ruling has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the
Ruling will be available to anyone with access to the internet. However, the parties may object to the
Ruling’s inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b),
each party has fourteen days within which to request redaction “of any information furnished by that
party: (1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or
(2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Ruling will be available to
the public. Id.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§
300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual section references will be
to 42 U.S.C. § 300aa of the Act.
         Case 1:19-vv-01732-UNJ Document 17 Filed 08/13/20 Page 2 of 2




petitioner’s claim was appropriate for compensation. Resp. Rpt. at 1, ECF No. 14. Specifically,
respondent agrees with petitioner’s claim that he suffered the injury of Guillain-Barre Syndrome
following the influenza vaccine. Id. at 6, 9. Based on a review of the medical records, respondent
states that petitioner has met the applicable statutory requirements by suffering his condition for
more than six months and that, therefore, petitioner has satisfied all legal prerequisites for
compensation under the Act. Id. at 9.

        A special master may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. §300aa-13; Vaccine Rule 8(d). In light of
respondent’s concession and a review of the record, the undersigned finds that petitioner is
entitled to compensation. This matter shall now proceed to the damages phase.

       IT IS SO ORDERED.

                                                     s/Mindy Michaels Roth
                                                     Mindy Michaels Roth
                                                     Special Master




                                                2
